DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 	Claims 1-2, 4-5, 7-8, 10-13 and 16-19 have been amended.  Claims 3 and 9 have been cancelled.  No claims have been added.  Claims 1-2, 4-5, 7-8 and 10-19 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakaso, N. (JP2013094436A, relied on machine translation, hereinafter Nakaso).
In regards to Claim 1, Nakaso discloses a scent retaining structure (#1) comprising:
a scent retainer (#6) (see figures 1 and 2c);
a plurality of retaining spaces (#4) each in which the scent retainer (#6) is arranged (see figures 1 and 2c); and
a first opening (#12) and a second opening (#3) that allow the retaining spaces (#4) to be opened to outside (see figures 1 and 2a-2c),
wherein the retaining spaces (#4) each have
a ventilation area (#5) connecting the first opening (#12) and the second opening (#3) (see figures 1 and 2a-2c), and
a retaining area (#16) that is arranged adjacent to the ventilation area (#5) and communicates with the ventilation area (#5), the scent retainer (#6) being arranged in the retaining area (#16) (see figures 1 and 2a-2c),
wherein the retaining spaces (#4), including the ventilation area (#5) and the retaining area (#16), are arranged around a central axis of the scent retaining structure (#1) (see figure 1 and 2a-2c),
a restricting portion (#13) that divides the retaining area (#16) and the ventilation area (#5), wherein the restricting portion limits movement of the scent retainer (#6) toward the ventilation area (#5), and
wherein the ventilation area (#5) is configured to form an uninterrupted channel connecting the first opening (#12) and the second opening (#3) (see figures 1 and 2a-2c).
In regards to Claim 2, Nakaso discloses wherein the ventilation area (#5) linearly connects the first opening (#12) and the second opening (#3) along a predetermined direction, and the retaining area (#16) is arranged adjacent to the ventilation area (#5) in a direction intersecting the predetermined direction (see figures 1 and 2a-2c).
In regards to Claim 4, Nakaso discloses wherein the restricting portion (#13) is a recess that contains a part of the scent retainer (#4) (see figure 2c).
In regards to Claim 5, Nakaso discloses wherein the restricting portion (#13) is a rib that extends between the ventilation area (#5) and the retaining area (#16) (see figure 2c).
In regards to Claim 7, Nakaso discloses wherein the scent retaining structure (#1) is a scent cartridge to be fitted in a scent providing device (see figure 1 and paragraphs [0001] and [0015]-[0016]).
In regards to Claim 8, Nakaso discloses further comprising:
a case (#1 scent retaining structure having a case) that has the retaining spaces (#4) and the first opening (#12) (see figure 1); and
a case cover (#2) that is attached to the case (#1) and has the second opening (#3) (see figure 1).
In regards to Claim 10, Nakaso discloses wherein the restricting portion (#13) is a recess that is disposed on the case (#1 scent retaining structure having a case) and contains a part of the scent retainer (#6) (see figures 1 and 2c).
In regards to Claim 11, Nakaso discloses the case (#1 fragrance container within the case) includes a first case body that has the retaining space (#4), and a second case body (#15) that is attached to the first case body and has a communication hole that communicates with the retaining space (#4), and
	The restricting portion is a rib that is formed on the second case body (#15) and extends into the retaining space in the first case body (see figure 1 below). 

    PNG
    media_image1.png
    387
    707
    media_image1.png
    Greyscale

In regards to Claim 12, Nakaso discloses wherein the case cover (#2) is rotatably attached to the case (#1), and the second opening (#3) faces one of the plurality of retaining spaces (#4) (see figures 1 and 2a-2c and paragraphs [0020]-[0022]).
In regards to Claim 13, Nakaso discloses wherein the scent retaining structure (#1) is a scent cartridge to be fitted in a scent providing device (see figure 1), and the case cover (#2) has an engagement portion that is engaged with an engaged portion of the case (#1) while the scent cartridge is not fitted in the scent providing device and that is disengaged from the engaged portion of the case (#1) while the scent cartridge is fitted in the scent providing device (see figure 1 below and paragraphs [0017], [0025] and [0039]).

    PNG
    media_image2.png
    457
    583
    media_image2.png
    Greyscale

In regards to Claim 14, Nakaso discloses wherein the retaining spaces (#4) are arranged at regular intervals around a central axis of the perfume retaining structure (#1) (see figure 2c).
In regards to Claim 16, Nakaso discloses a scent providing device comprising:
a scent retaining structure (#1) that has a scent retainer (#6), a plurality of retaining spaces (#4) each in which the scent retainer (#6) is arranged, and a first opening (#12) and a second opening (#3) that allow the retaining spaces (#4) to be opened to outside (see figures 1 and 2a-2c), and
an air blowing source (#8) that supplies air to the retaining spaces (#4) (see figure 1),
wherein the retaining spaces (#4) have
a ventilation area (#5) connecting the first opening (#12) and the second opening (#3) (see figures 1 and 2a-2c), and
a retaining area (#16) that is arranged adjacent to the ventilation area (#5) and communicates with the ventilation area (#5), the scent retainer (#6) being arranged in the retaining area (#16) (see figures 1 and 2a-2c),
wherein the retaining spaces (#4), each including the ventilation area (#5) and the retaining area (#16), are arranged around a central axis of the scent retaining structure (#1) (see figure 1 and 2a-2c),
a restricting portion (#13) that divides the retaining area (#16) and the ventilation area (#5), wherein the restricting portion limits movement of the scent retainer (#6) toward the ventilation area (#5), and
wherein the ventilation area (#5) is configured to form an uninterrupted channel connecting the first opening (#12) and the second opening (#3) (see figures 1 and 2a-2c).
In regards to Claim 17, Nakaso discloses wherein the scent retainer (#4) is configured to retain a liquid capable of providing a scent (see figure 1 and paragraphs [0024] and [0037]).
In regards to Claim 18, Nakaso discloses wherein the liquid includes a perfume (see paragraph [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaso.
In regards to Claim 19, Nakaso discloses the perfume retaining structure as recited in claim 18.  Although Nakaso is silent in regards to wherein the perfume includes an essential oil or an essential oil diluted with ethanol, changing the type of fragrance is a mere engineering design choice in order to obtain a desired end result, such as for improved smell or user preference, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759